2022 IL App (2d) 210741-U
                                          No. 2-21-0741
                                     Order filed April 27, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re B.R.-R., V.R.-R., I.R.-R., J.R., ) Appeal from the Circuit Court
Minors                                 ) of Stephenson County.
                                       )
                                       ) Nos. 21JA30, 21JA32, 21JA29, 21JA31
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. Christina R.,  ) David M. Olson
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court.
       Justices Jorgensen and Schostok concurred in the judgment.

                                             ORDER

¶1     Held: Respondent’s stipulation to the State’s allegation that her children were neglected
             did not violate due process where the trial court advised her of her rights and
             admonished her as to the possible consequences of her stipulation; direct inquiry
             by the court regarding the voluntariness of her stipulation was not required; despite
             reports that she had mental health and anger issues, respondent was not shown to
             be disabled or incapable of knowingly and voluntarily stipulating to a count of
             neglect. Affirmed.

¶2     Respondent, Christina R., mother of the minors B.R.-R., V.R.-R., I.R.-R., and J.R., seeks

reversal of the trial court’s judgments finding her unable to provide adequate shelter for the minors

and placing them in the custody and guardianship of DCFS. Respondent contends that she was

denied due process at the adjudicatory hearing because the trial court, despite awareness of her
2022 IL App (2d) 240701-U


untreated mental issues, accepted her stipulation to neglect allegations without adequately

determining whether her stipulation was intelligent and voluntary. For the reasons that follow, we

affirm.

¶3                                        I. BACKGROUND

¶4        On April 5, 2021, the State filed petitions seeking to have respondent’s four children, born

between 2007 and 2012, adjudicated neglected minors and wards of the court. The petitions alleged

that the minors’ environment was injurious to their welfare in that respondent was recently arrested

for attempting to use a knife against her former paramour and was suspected of having substance

abuse issues and reportedly had exposed the minors to drug paraphernalia. 705 ILCS 405/2-3(1)(b)

(West 2019). The petitions also alleged that respondent had not provided stable housing

accomodations in that the family had lived in five diffferent residences since October 15, 2020,

had been periodically homeless during that period of time, and had wandered the streets at

midnight on November 1, 2020, searching for a place to sleep. 705 ILCS 405/2-3(1)(a) (West

2019).

¶5        At a shelter-care hearing on April 13, 2021, DCFS child protection specialist, Jeffery

Scace, testified that his biggest concerns with respondent were her “untreated mental health,”

including “manic behavior”; unaddressed incidents of domestic violence; constant moving around;

and inability to accept that she needed help. Respondent testified that she was renting a room for

herself and her four children in a single-family residence, in which six other people also resided.

She had been there a month and was current in her rent. In lieu of shelter care, the court entered

an order of protection and ordered respondent to engage in all service recommendations, including

mental health services, that were directed to her and to allow scheduled and unscheduled agency

visits.



                                                  -2-
2022 IL App (2d) 240701-U


¶6     Sinnissippi Centers, LLC, offered respondent intact family services under contract with

DCFS and filed an adjudication report in June 2021. The report included a mental health

assessment finding evidence of “General Anxiety Disorder” in respondent’s “restlessness,

difficulty concentrating, irritability and tension,” as well as “evidence of Bipolar.” The report

recommended that the “court adjudge the minors wards of the State,” so that they would “be safe

while DCFS placement workers assist[ respondent] in securing stable housing and maintaining a

safe environment for the children to return to.”

¶7     On April 13, 2021, the State also filed an amended petition for adjudication of wardship.

Respondent did not appear at the pretrial/status hearing on April 27, 2021. Counsel indicated that

respondent was there earlier but had to leave to “get her kids off to school.” At the continued

hearing on May 11, 2021, respondent expressed exasperation with the hearing process, stating that

it was “conflicting with my parental responsibilities, as well as my responsibilities to myself as a

person.” The court advised respondent that she was not required to appear at any hearings but was

entitled to do so. The court further advised respondent that the State would have to prove any

allegations, and respondent confirmed that she wished to proceed with the continued representation

of the public defender.

¶8     In August 2021, Sinnissippi Centers filed an updated adjudicatory report in which it noted,

inter alia, respondent “appears to have significant mental health issues which are not being

consistently addressed.”

¶9     In September 2021, after several additional continuances, the State filed a second amended

petition for adjudication of wardship, adding a dependency count based on respondent’s

incarceration for failing to comply with anger management counseling in a separate domestic

violence case. The next day, at the shelter care hearing,, respondent testified that she was no longer



                                                -3-
2022 IL App (2d) 240701-U


willing to cooperate with intact services. The court found that it was of “immediate and urgent

necessity” to place the minors with DCFS until further order.

¶ 10    An adjudicatory hearing was held on October 12, 2021. Respondent was present and,

through counsel, admitted to the State’s allegation in the second amended petition that she had not

provided stable housing for her four children in that the family had lived in five different locations

between October 14, 2020, and April 13, 2021, and had been periodically homeless during that

time. The court advised respondent of the rights she was relinquishing and the consequences and

responsibilities that she might face as a result of her stipulation. The court then found that

respondent made a voluntary and knowing stipulation and the factual basis for the stipulation was

sufficient to find neglect.

¶ 11    The matter proceeded to a dispositional hearing at which the court ordered wardship and

DCFS guardianship for the minors. This timely appeal followed.

¶ 12                                       II. ANALYSIS

¶ 13    Challenging only the adjudication of neglect on appeal, respondent claims that she was:

        “denied due process of law at the October 12, 2021, adjudicatory hearing when the trial

        court, although aware of her untreated mental problems, accepted her admission by

        stipulation to neglect allegations without adequately determining, at least under the

        circumstances, whether she was intelligently and voluntarily agreeing to the stipulation

        procedure proposed by her attorney.”

¶ 14    “Because of the ‘fact-driven nature’ of neglect and injurious environmental rulings, a

reviewing court will reverse a finding of neglect only if it is against the manifest weight of the

evidence.” In re A.L., 2012 IL App (2d) 110992, ¶ 13 (citing In re N.B., 191 Ill. 2d 338, 346 (2000).

A ruling is against the manifest weight of the evidence only if the opposite conclusion is clearly



                                                -4-
2022 IL App (2d) 240701-U


evident, and “given the delicacy and difficulty of child custody determinations, the discretion

vested with the trial court is even greater than in an ordinary appeal applying the manifest-weight-

of-the-evidence standard of review.” Id.

¶ 15   Termination of parental rights under the Juvenile Court Act of 1987 (705 ILCS 405/1-1 et

seq. (West 2020)) involves two stages. First the court determines, by clear and convincing

evidence, whether a minor should be removed from his or her parents and made a ward of the state.

705 ILCS 405/1–1 to 7–1 (West 2020); the Adoption Act (750 ILCS 50/1(D) (West 2020)) (listing

the grounds of parental unfitness). During this stage, if the trial court finds abuse, neglect, or

dependence, it conducts an adjudication of wardship. The second stage of the termination process

requires the court to hold a second hearing to determine, by a preponderance of the evidence,

whether it is in the best interest of the minor to terminate parental rights.

¶ 16   Since a termination proceeding seeks to end the parents’ fundamental liberty interest in

raising their children, the procedures involved must meet the requisites of the due process clause.

In re M.H., 196 Ill. 2d 356, 363 (2001); A.L., 2012 IL App (2d) 110992, ¶ 14. In determining what

due process requires, courts are to consider three factors: (1) the private interest affected; (2) the

risk of erroneous deprivation of the interest and the probable value of additional procedural

safeguards; and (3) the government's interest, including financial and administrative burdens in

providing procedural safeguards. Id.

¶ 17   At the first, or adjudicatory, stage of a termination proceeding, a parent’s private interest

in raising her child is mitigated by the fact that there is not a final or complete severance of the

parent-child relationship and by the numerous opportunities the parent will be afforded over a

lengthy period of time to regain custody. In re April C., 326 Ill. App. 3d 225, 237 (2001); In re

A.A., 324 Ill. App. 3d 227, 239 (2001). The risk of erroneous deprivation of the parent’s interest is



                                                 -5-
2022 IL App (2d) 240701-U


procedurally safeguarded by: (1) the lower level of proof at the adjudicatory stage (preponderance

of the evidence) than at the termination stage (clear and convincing evidence), and (2) the

opportunity at the second stage to present evidence and correct any errors that may have occurred

at the earlier stage. A.A., 324 Ill. App. 3d at 239-40; A.L., 2012 IL App (2d) 110992, ¶ 19. Finally,

our courts have held that the state has a “compelling interest in expediting the first-stage

adjudicatory hearing so as to act in a speedy and just manner to determine the best interests of the

minors.” A.A., 324 Ill. App. 3d at 240; A.L., 2012 IL App (2d) 110992, ¶ 18.

¶ 18   This court has specifically held that due process does not require the trial court to admonish

a respondent in a termination-of-parental-rights proceeding regarding the consequence of her

admission to unfitness or to inquire regarding the voluntariness of her admission. See In re Tamera

W., 2012 IL App (2d) 111131, ¶ 34 (declining to expand the requirements for acceptance of an

admission in a criminal proceeding to admonishments in a termination-of-parental-rights

proceeding). Respondent acknowledges our holding but nonetheless asserts that, in this case, the

trial court was required to inquire whether respondent’s stipulation was voluntary because the

record showed that there were concerns about her mental health. To support her assertion,

respondent cites to In re Johnson, 102 Ill. App. 3d 1005 (1981), for the proposition that a neglect

stipulation “must be intelligently and voluntarily made; that is, it must be apparent from the record

that the party making the admission was aware of the consequences of [her] admission—that a

finding of neglect gives the court jurisdiction of the minor who then becomes subject to the

jurisdictional powers of the court.” In re Johnson, 102 Ill. App. 3d at 1013 (1981).

¶ 19   Johnson, however, does not support respondent’s contention that her mental condition

required the court to address her directly regarding her stipulation. Nor is her contention supported

by the other cases she cites on appeal, none of which involved a respondent with alleged mental



                                                -6-
2022 IL App (2d) 240701-U


health issues. See In re Moore, 87 Ill. App. 3d 1117 (1980); In re M.H., 196 Ill. 2d 356 (2001);

and In re April C., 326 Ill. App. 3d 225 (2001). While the reviewing courts in all of these cases

found that admissions at the adjudicatory phase must be voluntarily and intelligently made, none

held that direct inquiry was necessary. Still, the decisions contain helpful indicia for determining

whether a respondent’s stipulation was intelligent and voluntary.

¶ 20   Applying the indicia here confirms that respondent was not denied due process. The

petition itself clearly stated that the State was seeking to have the minors adjudicated wards of the

court. See Moore, 87 Ill. App. 3d at 1121 (reversing for a new adjudicatory hearing where the

petition failed to apprise the respondent that she could lose permanent custody of her child).

Respondent was represented by counsel at all relevant times and does not allege that her attorney

was ineffective or failed to explain the nature and ramifications of the procedure to her. See April

C., 326 Ill. App. 3d at 242 (finding these factors “significant” in the court’s determination that the

respondent’s stipulation was intelligently and voluntarily given). Moreover, respondent’s attorney

advised the court, with respondent present, that they had discussed the matter and wanted to

proceed to disposition, and the trial court admonished defendant as to the possible consequences

of her stipulation. See Johnson, 102 Ill. App. 3d at 1012-13 (“neither the trial court nor counsel

explained the consequences of the admission to the respondent”).

¶ 21   Despite reports that respondent had some mental health and anger issues, nothing in the

record suggests that respondent was disabled or incapable of knowingly and voluntarily stipulating

to a count of neglect. Respondent herself rejected such a notion and, notably, makes no claim on

appeal that she did not understand the consequences of her stipulation.

¶ 22   Nor does respondent suggest that the factual basis for her stipulation—her failure to

provide adequate shelter for her children—was insufficient to establish that her children were



                                                -7-
2022 IL App (2d) 240701-U


neglected. As the State points out, this is “especially relevant” as “the knowing and voluntary

requirement protects a parent from admitting to neglect or abuse when their conduct does not fall

within the State’s allegations.” M.H., 196 Ill. 2d at 366.

¶ 23   We found no intention of the supreme court in M.H. to require a trial court to inquire

regarding the voluntariness of a respondent’s admission. See Tamara W., 2012 IL App (2d)

111131, ¶ 34. We see no reason to disturb that holding today.

¶ 24                                    III. CONCLUSION

¶ 25   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 26   Affirmed.




                                                -8-